Citation Nr: 1518496	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits.  

(The issue of entitlement to service connection for hepatitis C is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision of the Pension Maintenance Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO), which denied the Veteran's claim for VA nonservice-connected pension benefits.  Initially, the PMC denied the claim due to insufficient evidence to determine the Veteran's eligibility for pension, particularly with regard to his income.  Subsequently, after receipt of additional evidence and after the claims file was transferred to a different jurisdiction, the Chicago RO in a March 2012 statement of the case (SOC) conducted a de novo review of the record and continued the denial of pension benefits on the basis that the Veteran's countable income exceeded the maximum annual pension limit set by law (as well as on the basis of failure to provide all requested information and evidence).  The Veteran has continued his appeal for VA pension benefits.   In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2013, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  In April 2010, the Veteran filed an application (on VA Form 21-527) for VA nonservice-connected pension benefits, showing that his sole income was derived from child care services; subsequent information received from the Social Security Administration (SSA) shows that he began to receive SSA benefit payments in June 2010.  

2.  For the period prior to June 2010, the Veteran has failed, despite RO requests in August 2010 and March 2011, to provide specific information concerning the wages he received from child care services, including the number of hours worked per day and week and his earnings.

3.  For the period beginning June 2010, the Veteran's countable income for VA purposes from SSA benefits, and from payments for child care services, as far as can be determined, has exceeded the applicable income limits for the receipt of VA nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  Data for the period prior June 2010 are insufficient to determine the Veteran's entitlement to payment of VA pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).

2.  For the period beginning in June 2010, the Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in August 2010.  The Veteran was notified of the type of evidence necessary to substantiate the claim for nonservice-connected pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions and evidence showing that his income and net worth are below the maximum allowable limits set by law.  He was notified that VA would adjudicate his claim based on evidence he provided concerning his net worth, income, and medical expenses, and was furnished various VA forms for reporting such information.  The notice included the provisions for the effective date of the claim but not specifically for the degree of disability assignable, which is not applicable in a case such as this where the issue is whether the Veteran's countable income is excessive for payment of VA pension.  

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for nonservice-connected special monthly pension benefits.  He was afforded a hearing before the Board in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2012 Board hearing the Veterans Law Judge indicated that the hearing would focus on the issue of nonservice-connected pension benefits and discussed the elements of the claim that was lacking to substantiate the claim, particularly that the Veteran's income must not be in excess of the limit set by law.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions concerning the Veteran's income and verification of such.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for nonservice-connected pension benefits.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the pertinent service personnel records and requested the Veteran to furnish information concerning his income and his unreimbursed medical expenses.  Although over the course of the appeal the Veteran has submitted various documents reflecting income, assets, and medical expenses, he was not entirely responsive to requests for specific information made by the RO in letters of August 2010 and March 2011.  In that regard, it is noted that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  He has not identified any pertinent evidence for the RO to obtain on his behalf.  Further, as the decision regarding whether the Veteran's entitlement to VA nonservice-connected pension benefits is not based on medical evidence but on income, net worth, and medical expense information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§  1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rates of pension benefits for a veteran are $11,830, effective December 1, 2009; $11,830, effective December 1, 2010; $12,256, effective December 1, 2011; and $12,465, effective December 1, 2012.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, effective December 1, 2009, only those unreimbursed medical expenses in excess of $591, which is 5 percent of the maximum annual pension rate of $11,830 may be used to reduce total income.  Further, effective December 1, 2010, unreimbursed medical expenses exceeding $591 may reduce total income; effective December 1, 2011, unreimbursed medical expenses exceeding $611 may reduce total income; and effective December 1, 2012, unreimbursed medical expenses exceeding $623 may reduce total income.  

Analysis

The Veteran asserts that he is entitled to pension benefits.  He had honorable service during the Vietnam War era, and although his age is not over 65 years, he has been determined to be permanently and totally disabled (see April 2007 rating decision).  

From his April 2010 application (VA Form 21-527 Income-Net Worth and Employment statement) for pension benefits and subsequent statements including VA Form 21-0516-1 (Improved Pension Eligibility Verification Report - Veteran with No Children, or EVR) filed in November 2012, the Veteran has minimal if any assets and net worth.  Therefore, he meets the requirements for pension benefits as pertaining to his military service, disability, and net worth or lack thereof.

The question presented here is whether the Veteran meets the annual income requirements for receipt of pension benefits.  As discussed below, it is the Board's judgment that the Veteran's countable income has exceeded the applicable income limits for receipt of nonservice-connected pension, beginning in June 2010, and that prior to that date there was insufficient information to determine his entitlement to payment of pension benefits.  

The Veteran submitted his application (VA Form 21-527) for pension benefits on April 21, 2010, which is considered the date of his claim and which would also be the earliest effective date for the award of pension benefits (see 38 C.F.R. § 3.400) although commencement of the period of payment of benefits could begin no earlier than May 1, 2010 (see 38 C.F.R. § 3.31 ).  On his application, he reported that his only income was $327 per month (or $3,924 per year) from Action For Children, and that he expected to earn $280 to $350 per month (on account of child care he provided) for the next 12 months.  He also related that he was married but separated from (and living apart at a different address than) his wife, and that his wife had not supported him for a year or more.  

In letters in August 2010 and March 2011, the RO requested additional information from the Veteran concerning his marriage and his income (e.g., whether he supported his wife, the date he began to receive income from Action For Children, and the type of child care he provided as well as the hours he worked per day and week and his earnings).  He presented documents in December 2010 to indicate that he was enrolled in a state child care assistance program which paid him an hourly fee for providing care for two children.  The December 2010 document, however, did not indicate how much he had actually been paid that year and only showed he was eligible for $13.46 per full-time day per child or $6.73 per part-time day per child.  In an accompanying statement, he asserted, without providing verifying documentation, that he was paid to care for his grandchildren three days a week [which would equate to as much as $323.04 per month, or $3,876.48 per year, or to as little as $161.52 per month, or $1,938.24 per year].  He also provided a monthly account statement for September to October 2010, which showed a credit of $279.96 and a debit of $281.93 for the month (in his statement, the Veteran indicated that $281.93 is what was deposited into his account); this statement too is vague as to what amounts he was actually paid per week.  He also submitted a statement from a state agency, indicating he was paid a monthly benefit of $166 in food stamps for October 2010.  

Additional documents submitted in May 2011 indicate that the Veteran continued to be a state-approved provider of child care; there was no indication, however, of the actual monthly payments he had received.  The documents did show that he was eligible for $13.80 per full-time day for each of two children in his care.  Further, some of these documents show that various checks were paid to him in January 2011, February 2011, March 2011, and April 2011 in the amounts of $42.12, $107.76, $56.76, and $109.98, respectively, which the Veteran annotated as constituting payments for "healthy food income."  

In March 2012, the RO received information from the SSA showing that effective in June 2010 (based on a disability onset date in December 2009) the Veteran was entitled to SSA benefits,.  Monthly payments of $735 began in June 2010, and increased to $762 monthly beginning in December 2011.  

At the September 2012 Board hearing, the Veteran testified that he received SSA benefits; that he was separated from his wife; and that the money he earned from child care (through Action For Children) depended upon how many hours he cared for his grandchildren but was something like $14 per day for three days a week.  The record was held open in order for the Veteran to submit documentation to verify his income for pension purposes.  

In November 2012, the RO received an EVR, dated in October 2012, that reflected the Veteran received monthly benefits of $762 from SSA and $322 from child care.  He also submitted a medical expense report, dated in November 2012, showing that he paid $48 per month (or $576 annually) in medications, in addition to various other expenditures such as socks, shoes, soap, shampoo, and food, which may not be used to reduce total income as they are not shown to be medical expenses.  

In December 2013, the RO received additional information from SSA showing that the Veteran received monthly benefits of  $767 from January 2012, $766.90 from May 2012, $779.90 from December 2012, $780 from March 2013, and $791 from December 2013.  It was also shown that the Veteran's Medicare premiums were paid by the state.  

Based on the foregoing available evidence, the Veteran's countable income was excessive for VA pension purposes beginning in June 2010, albeit by a minimal amount.  As confirmed through documentation obtained from SSA, his SSA payments amounted to the following, on a 12-month annualized basis:  $8,820 effective in June 2010; $9,144 effective in December 2011; $9,204 effective in May 2012; $9,192 effective in May 2012; $9,348 effective in December 2012; $9,360 effective in March 2013; and $9,492 effective in December 2013.  However, he clearly received additional income from the child care services he provided which, unlike the $166 monthly in food stamps he received (which is considered welfare), is not listed as a source that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  Such income from child care services as far as they can be determined, when combined with his SSA benefits, exceeds the maximum annual limit set by law.  

Determining the exact income from child care services is difficult in this case given that monthly payments to the Veteran appear to have fluctuated depending upon the hours and frequency with which he cared for the children (his grandchildren).  The Veteran has simply not furnished documentation that verifies the hours he worked per day and week and his earnings, as requested by the RO letters in August 2010 and March 2011.  Therefore, the Board will extrapolate from the data he has provided.  On his April 2010 application, he reported his income was $327 per month (or $3,924 annually).  Although the RO twice requested the Veteran to furnish information to verify his hours and earnings, his responses in December 2010 and May 2011 were inadequate in showing precise earnings.  In December 2010, he appears to suggest he was paid $281 for a one-month period from September to October 2010, which would amount to $3,372 annually.  In May 2011, he did not specify his actual monthly payments, but the documents indicated he was eligible for $13.80 per full-time day for each of the two children in his care; thus, if he cared for the children three days a week, as noted in a December 2010 statement, then he would have received $82.80 per week, or $331.20 per month, which would amount to $3,974.40 annually.   
For the annual periods effective December 1, 2009 and effective December 1, 2010, any income from child care services over the amount of $3,010, when added to his annual income from SSA payments of $8,820, would exceed the maximum annual pension limit of $11,830 for a veteran.  Likewise, for the annual period effective December 1, 2011, any income from child care over the amount of $3,112, when added to his SSA income of $9,144, would exceed the pension limit of $12,256 for a veteran.  Lastly, for the annual period effective December 1, 2012, any income from child care over the amount of $3,117, when added to his SSA income of $9,348, would exceed the pension limit of $12,465 for a veteran.  According to the calculations in the previous paragraph relating to the Veteran's income from child care, which admittedly were based on scant and/or insufficient information provided by the Veteran, his income from child care services in all respects when combined with his SSA payments is excessive for payment of pension for the period beginning June 2010.  

As for the payment of pension for the short period from the time of filing his pension claim in April 2010 until the onset of SSA payments in June 2010, it appears that the Veteran's sole income was from child care services.  However, as previously made clear, he has failed to provide specific information concerning his wages during this period.  The RO requested that he verify the amount of his income reported on his pension application, but he has not responded with sufficient data to enable the RO to determine the amount of pension to which he may be entitled.  In other words, that information which may have been favorable to the Veteran's claim was not available and hence cannot be considered in this appeal.  Without such information, the Board concludes that the Veteran's claim for pension for this period must be denied.  

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  However, the Veteran's countable annual income still exceeds the maximum annual pension limits when considering his report of medical expenses in November 2012, wherein he indicated that he paid $48 per month, or $576 annually, for medications.  As such expenditures are not in excess of five percent of the maximum annual pension rate at any period covered in this appeal, they may not be used to reduce total income.  Moreover, according to SSA, the Veteran does not pay Medicare premiums [they are paid by the state], so there are no other medical expenses for consideration to reduce his income for pension purposes.     

In sum, because the available evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits from June 2010, and that for the period before June 2010, there is insufficient evidence regarding wage income to determine eligibility for payment of pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

The appeal seeking VA nonservice-connected pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


